Citation Nr: 0625305	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether VA compensation benefits awarded under the provisions 
of 38 U.S.C.A. § 1151 should be offset by the entire amount 
of a $500,000.00 settlement under the Federal Tort Claims Act 
(FTCA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran participated in RO hearings on this particular 
issue in October 2001 and May 2004.  The veteran also had a 
hearing before a Veterans Law Judge in August 2004.  Since 
that Judge has since retired from the Board, the veteran had 
another hearing before the undersigned in June 2006.


FINDINGS OF FACT

1.  In August 1999, the RO granted the veteran entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of excision of a meningioma, to include a skull defect; 
seizures; headaches; scars of the left thigh, left forearm 
and left frontal area; right upper extremity ataxia; right 
lower extremity ataxia; impotence; major depression and 
worsening of pre-existing diabetes.

2.  Pursuant to 28 U.S.C. § 2672, the veteran also obtained a 
settlement of an FTCA claim in the amount of $500,000.00 
based on the same disability.


CONCLUSION OF LAW

The veteran's compensation benefits awarded pursuant to 
38 U.S.C.A. § 1151 are subject to offset in the amount of 
$500,000.00 against his FTCA settlement award.  38 U.S.C.A. 
§ 1151(b) (West 1991); 38 C.F.R. § 3.800(a)(2) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1999 the RO granted the veteran entitlement to 
compensation benefits for his disabilities pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
resulting from VA medical treatment beginning in 1995.  In 
the instant case, the RO granted the veteran compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of excision of a meningioma, to include a skull 
defect; seizures; headaches; scars of the left thigh, left 
forearm and left frontal area; right upper extremity ataxia; 
right lower extremity ataxia; impotence; major depression and 
worsening of pre-existing diabetes.

By letter dated in April 2001, the Director of the VA 
Compensation and Pension Service notified the RO of the 
settlement of the tort claim and advised the RO of the 
provisions of 38 C.F.R. § 3.800(a)(2) providing that if 
entitlement to benefits was established under 38 U.S.C.A. § 
1151, such benefits were subject to offset.  The RO notified 
the veteran that the settlement amount of $500,000.00 was 
subject to offset until the amount of settlement had been 
recouped from his compensation in July 2001.  The RO proposed 
to begin recoupment of benefits effective October 1, 2001.  
However, the veteran requested a hearing, and this was 
conducted in late October 2001.  In accordance with VA law, 
the veteran's compensation payments were not discontinued 
while the Decision Review Officer (DRO) considered his case.  
The veteran has complained that it then took 17 months for 
the DRO to decide his case, which she did in March 2003.  
Although the veteran's concern over the length of time it 
took to adjudicate his claim is certainly understandable, it 
must be noted that VA deals with many, many claims, and 17 
months does not seem an unreasonable period of time.  
Moreover, the veteran's due process rights were protected 
during this time period as his VA compensation benefits 
remained in force.  

The veteran argues his VA award should not be offset by the 
settlement agreement because while he was awaiting a decision 
from the DRO, VA sent a letter to him indicating he had been 
awarded VA compensation benefits in the amount of $2323 per 
month and that he then used that letter to obtain financing 
to purchase a home.  The letter does not state that the 
monthly payments would continue indefinitely, as he alleges, 
and, moreover, the fact that he chose to use this information 
to obtain a loan does not bind VA to any particular course of 
action.  The settlement agreement signed by the veteran in 
2001 clearly stated the offset would occur (as discussed in 
more detail below), and he had already had notice from VA 
that offset would occur, and a hearing on this question.  He 
then chose in the following year to ignore the fact that the 
offset question was still pending before VA and incur 
financial obligations and it is his actions alone that 
created the future financial difficulties he now complains 
of.

As for the offset question, a Stipulation for Compromise 
Settlement signed by the veteran and his attorney in March 
2001 provided that pursuant to 28 U.S.C.A. § 2672, the 
defendant, the United States (U.S.), would pay to the veteran 
a sum of money ($500,000.00) as full settlement and 
satisfaction of the claim arising from the acts of omission 
that gave rise to the administrative claim filed with VA 
Regional Counsel in Newington, Connecticut, related to 
medical care provided at the Newington and West Haven VA 
medical centers beginning in February 1995.

The Stipulation for Compromise Settlement further provided 
that this sum was in full settlement and satisfaction of any 
and all claims, demands, rights and causes of action of 
whatsoever kind and nature, arising from, and by reason of 
any and all known and unknown, foreseen and unforeseen bodily 
and personal injuries, damage to property and consequences 
thereof, resulting, and to result, from the subject matter of 
this settlement, including any claims for wrongful death, for 
which the claimant now have or may hereafter acquire.

It was also noted that the veteran was in receipt of VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151, which 
would be suspended due to the settlement in accordance with 
the provisions of the statute.  However, continuing 
eligibility for hospital care, medical services and nursing 
home care under 38 U.S.C.A. §§ 1710(a)(2)(c) is preserved 
under the Settlement Agreement.

In his personal injury claim, the veteran asserted that his 
disabilities included significant problems with the right arm 
and leg, difficulty standing and walking, dizzy spells, 
balancing problems, extreme headaches, sleep difficulties, 
memory loss, scars, sexual dysfunction, head and neck pain 
and inability to work.  See Form 95-109, dated September 9, 
1998.  The veteran and his representative contend that VA 
should not offset the entire amount of his monthly 
compensation because the compensation is being paid for 
several different disabilities, only some of which were 
contemplated in the personal injury settlement.  It was 
indicated that the service-connected disabilities of skull 
defect and right-sided focal seizures were not included in 
the personal injury claim and as such, are not part of the 
$500,000.00 settlement, so any compensation due based on 
these two disabilities should not be offset.  See RO hearing 
transcript, dated in October 2001.

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or 
after December 1, 1962, awarded a judgment against the United 
States in a civil action brought pursuant to section 1346(b) 
of title 28, or . . . enters into a settlement or compromise 
under section 2672 or 2677 of title 28 by reason of a 
disability or death treated pursuant to this section as if it 
were service-connected, then no benefits shall be paid to 
such individual for any month beginning after the date such 
judgment, settlement, or compromise becomes final until the 
aggregate amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  See 38 U.S.C.A. § 1151(b).  The 
provisions of this paragraph do not apply, however, to any 
portion of such compensation or dependency and indemnity 
compensation payable for any period preceding the end of the 
month in which such judgment, settlement, or compromise 
becomes final.  See 38 C.F.R. § 3.800(a)(2) (2005).

The veteran has obtained a $500,000.00 settlement from a FTCA 
claim under 28 U.S.C. § 2672 based on the same injury.  
38 U.S.C.A. § 1151 provides that where an individual is 
awarded a judgment against the United States or enters into a 
settlement or compromise under the FTCA by reason of 
disability, aggravation, or death treated pursuant to § 1151 
as if it were service-connected for purposes of compensation 
paid by VA, then no such benefits shall be paid to such 
individual by VA until the aggregate amount of benefits which 
would have been paid equals the total amount included in such 
award.  

At the 2001 RO hearing, the veteran's attorney argued that 
the FTCA settlement included amounts for future medical 
expenses, pain and suffering, and economic injury due to 
inability to work, and that only a portion of the settlement 
amount should be offset by VA's compensation benefits.  
However, offset against VA benefits of both economic and non-
economic elements of damage recoveries under the FTCA, 28 
U.S.C. §§ 2671-2680, is consistent with the terms of 
38 U.S.C.A. § 1151 and its stated purpose.  See VAOPGCPREC 
52-91 and 7-94; Kubrick v. United States, 444 U.S. 111 (1979) 
(rev'd on other grounds).  The veteran also argues that the 
wording of the settlement agreement is unfair and he should 
not be subject to a "blanket" offset.  Regardless of the 
equities of the situation, the fact remains that he, with 
counsel of a private attorney, chose to sign the settlement 
agreement which plainly and unequivocally stated the offset 
would occur, as detailed above, and this is in accordance 
with the laws enacted by Congress.

To the extent that the veteran argues that there should not 
be an offset against the portion of the settlement pertaining 
to his skull defects and seizures, the Board disagrees.  The 
language of the RO's August 1999 rating decision granting 
§ 1151 compensation as well as the veteran's statement in 
conjunction with his personal injury claim pertain to the 
same injuries.  The language of the Settlement Agreement is 
clear, that the monetary award is to cover all present and 
future claims arising out of the veteran's § 1151 benefits.  
The Board also notes that the veteran retained the same 
attorney to assist him with his personal injury claim as with 
his VA claim, thus leaving no room for confusion.  Though the 
Board is sympathetic to the extent of the veteran's medical 
problems, the law is clear on this issue.  The veteran may 
not be compensated twice for the same injuries.

In conclusion, the Board finds that the veteran's 
compensation benefits awarded pursuant to 38 U.S.C.A. § 1151 
are subject to offset in the amount of $500,000.00 against 
his FTCA settlement award and that the RO's offset of these 
benefits was proper.  When a veteran is awarded benefits 
pursuant to the FTCA, compensation shall not be paid pursuant 
to 38 U.S.C.A. § 1151 based on the same incident until an 
amount equal to the tort award is offset by VA.  See 
VAOPGCPREC 79-90 (the offset provision of section 351(now 
§ 1151) was intended to assure that the same individual does 
not recover twice for the same disability or death).

The Board notes that at the 2006 hearing before the 
undersigned, some concern was raised as to whether the 
overpayment that was created when VA retroactively 
discontinued the veteran's compensation benefits in 2003 was 
in addition to offset of the $500,000 amount of the 
settlement.  An August 2003 routing slip in the file 
indicates that although the overpayment was initially created 
in addition to the offset, the overpayment was cleared from 
the veteran's account, so that the retroactive discontinuance 
of compensation benefits would be credited toward the offset 
amount.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the facts are not in 
dispute, and where, as in this case, the decision rests on 
the interpretation of the law, the VCAA is inapplicable.  See 
Dela Cruz v. Principi, 15 Vet.App. 143 (2001).  Similarly, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Therefore, any 
deficiencies of VCAA notice or assistance are rendered moot.


ORDER

The appeal to establish that proceeds of a settlement under 
FTCA should not be offset against compensation benefits 
granted under 38 U.S.C.A. § 1151 is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


